PER CURIAM.
Roderick Blackshear appeals his convictions for burglary of a dwelling with an assault (with a firearm), criminal mischief, aggravated assault with a firearm, and armed trespass in an occupied structure. He raises a number of issues; two have merit. The State requested that the trial court vacate Blackshear’s aggravated assault conviction on double jeopardy principles. While the trial court orally granted the request, it did not enter an amended judgment. The State concedes error.
Likewise, we agree with Blackshear that double jeopardy precludes conviction for both armed burglary of a dwelling with an assault therein and armed trespass in an occupied structure. Therefore, we remand to the court to vacate one of the convictions.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
LAWSON, C.J., SAWAYA and COHEN, JJ., concur.